DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/08/21 has been entered in the case. Claims 1-17, 19-25, 63 are pending for examination and claims 18, 26-62 are cancelled.

Claim Objections
Claim 16 is objected to because of the following informalities:  the limitation “the inner caliber” in line 7 lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-25 are rejected under 35 U.S.C. 103 as being unpatentable over Solazzo (US 4,776,848) in view of Rademaker et al. (US 5,397,312).
Regarding claim 1, Solazzo discloses an adapter 1 for use in injection of an active and/or contrast agent in liquid, fluid-like, or colloid disperse form from a dosing device 45, into a urethra of a male or female patient or into a urethra and a bladder of a male or female patient through an external Note: the limitation “for use in injection of an active ... an external urethral orifice of the urethral” is a preamble.  Therefore, the preamble limitation is considered as functional limitation or intended use purpose.  In this case, Solazzo discloses a urethral fluid application device (an adapter device 1) and system for insertion of fluids into a male urethra.  Therefore, the adapter 1 in Solazzo is capable of using to insert into a urethra, bladder of male/female, as required in the claimed invention. 
The adapter 1 comprising: 
a central, longitudinal inner through hole 9; 
a distal end 7 configured to be inserted into the external urethral orifice, 
a sealing collar 13 with a diameter larger than a diameter of the distal end 7 and having a front face configured to seal the distal end into the external urethral orifice of a male of female patient;
a cylindrical connecting part 3 that connects to a dosing device 45, wherein said injection can be made using said adapter and without using a catheter, and without leakage.  
Solazzo does not disclose that the distal end having a rounded off tip-part; the sealing collar having a disk-like shape.  
Rademaker discloses an adapter for use in injection of an active agent comprising: a central, longitudinal inner through hole 4; a distal end 3 having a rounded off tip-part; a sealing collar 6 having a disk-like shape with a diameter larger than a diameter of the distal end and having a front face configured to seal a distal end into an external urethral orifice of a male or female patient. 
     	Since Solazzo and Rademaker are both from the same field of endeavor (e.g. introducing a drug substance in small cavity private area in a human, the purpose disclosed by Rademaker (providing a rounded off tip-part at a distal end of an application for comforting or less fear during an insertion procedure) would have been recognized in the pertinent art of Rademaker.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Solazzo with providing a round off tip-part, as taught by Rademaker, in order to provide a comfort to a patient during an insertion procedure, col. 3, lines 6-11.
As seen in Solazzo, the sealing collar 13 in Solazzo having a bowl-like shape.  Meanwhile, the claimed invention requires that the sealing collar is a disk-like shape.  Rademaker discloses that the 
Because both Solazzo and Rademaker teaches that the sealing collar (either in bowl-like shape or disk-like shape) is used for limiting the insertion depth of the holder/adapter. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to substitute one sealing collar in different shapes for the other to achieve the predictable result of limiting the insertion depth of the adapter.  In addition, to improve the adapter device of Solazzo (as Solazzo in view of Rademaker) for more stability, correcting an insertion depth during insertion, and fitting better sealing against in both of glans of male part and the labia of private part of female. 
 Regarding claim 2, wherein a form of the distal end 3 (in Rademaker or Solazzo in view of Rademaker) to be inserted into the external urethral orifice is cylindrical.  
Regarding claim 3, wherein a form of the distal end 3 (in Rademaker or Solazzo in view of Rademaker) to be inserted into external urethral orifice is conical.  
Regarding claim 7, Solazzo discloses that wherein the cylindrical connecting part1 of the adapter precisely fits, is connected or built to connect with, a part of the dosing device 45 or is part of the dosing device 45.  
Regarding claims 8 & 63, Solazzo discloses that a tubular member is constructed of plastic, to be at least partially flexible, col. 2, lines 65-68; or plastic, rubber, ceramic, metal or the like..., col. 3, lines 32-45.  Therefore, wherein the adapter (e.g. the tubular member 23 is a part of the adapter) is formed from a solid, rigid or flexible material, pharmaceutically applicable for human therapy; wherein the pharmaceutically applicable, solid material of the adapter and/or the sealing collar is flexible.  
Regarding claim 9, Solazzo discloses that wherein the solid, pharmaceutically applicable material of the adapter is metal, glass, plastic or a natural based material, col. 2, lines 65-68; col. 3, lines 32-45.  
Regarding claim 10, Solazzo discloses that wherein the solid, pharmaceutically applicable material of the adapter is metal, and the material of copper, bronze, aluminum or stainless steel or any alloy of them is considered as preferred materials as known in the art.  Solazzo also discloses that the 
Regarding claim 11, Solazzo discloses that wherein the solid, pharmaceutically applicable material of the adapter is plastic, col. 2, lines 65-68; col. 3, lines 32-45.  
Regarding claim 12, Solazzo in view of Rademaker discloses the claimed invention.  As mentioned in claim 11 above, Solazzo discloses the adapter is formed of plastic but does not the materials as required in claim 12.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the materials as listed in claim 12, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claims 13-14, it is noted that the product-by-process limitation “wherein the pharmaceutically applicable, solid material of the adapter is for mass producing of the adapter, for quantity production in series suitable material which can be used for producing the adapter” of claim 13, the limitation “wherein for production usable mass producing, quantity production in series is die casting technology, or 3D printing” of claim 14 have not been given weight in determining the patentability of the device claim. See MEPE §2113.
Regarding claim 15, Solazzo in view of Rademaker discloses that wherein at the distal end thereof, the round off tip-part to be inserted into the external urethral orifice.  Solazzo discloses that the tubular member is constructed of plastic, rubber, flexible, semi-flexible..., col. 3, lines 33-45.  It is noted that a tip part 7, 27 formed of same material of the tubular member, see cross-section in Figs. 1-2.  Therefore, Solazzo in view of Rademaker discloses that at the rounded off tip part are softened by rubber material and smooth surface so that no sharp edges causing mucosal lesion remain and the rounded off and softening are outward and inward (a narrower portion being connected in between passages 9 and 7 in Fig. 1) towards to the inner through hole achieved also and so the tip part rounded off and softened fits perfectly and generally to the external urethral orifice. 

Regarding claims 16-20, 22, 24-25, Solazzo in view of Rademaker discloses the claimed invention as required in claim 1 except for wherein the a length of the distal end from the sealing collar to the rounded off tip-part to be inserted into the external urethral orifice, is 8 mm to 12 mm, and a diameter of the distal end is 6 mm (18 French) corresponding to an average catheter, and a diameter of the central, longitudinal inner through hole of the tip-part is 1,8 mm to 3,5 mm differing from an inner caliber of inner through hole of cylindrical connecting part, as required in claim 16; 
wherein the length of the distal end to be inserted into the external urethral orifice is 10 mm, and the diameter of the central, longitudinal inner through hole of the tip-part is 2,5 mm, as required in claim 17; 
wherein the sealing collar of the adapter  has a diameter of 12 mm to 20 mm, and a thickness of 2 mm to 5 mm, as required in claim 19; 
wherein edges of the sealing collar are chamfered to 450 or rounded off in a circle with 1 mm radius, and are softened, and the diameter of the sealing collar is 15 mm and of the thickness of the sealing collar is 3 mm, as required in claim 20; 
wherein an inner caliber of an inner through hole of the cylindrical connecting part is 3,8 mm to 5,2 mm, differing from a diameter of inner through hole and an outer diameter of the cylindrical connecting part is at least 7 mm, as required in claim 22; 
wherein a length of the connecting part is at least 20 mm, as required in claim 24; 
wherein the inner caliber of the inner through hole is 4,2 mm, a length of the cylindrical connecting part is 20 mm, and the outer diameter of the cylindrical connecting part is 7 mm, as required in claim 25.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention as made to assign the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  For example: the variable ranges can be obtained in claimed ranges for allowing to insert in different sizes of the patient. 
Regarding claim 21, Solazzo in view of Rademaker discloses the claimed invention.  Solazzo in view of Rademaker further discloses that an external circumference of the sealing collar is knurled.
Regarding claim 23, Solazzo in view of Rademaker discloses the claimed invention.  Solazzo discloses that wherein the cylindrical connecting part 3 fits precisely or is connected or built to an appropriate part 47/49 of the dosing device, or is part of the dosing device.  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Solazzo (US 4,776,848) in view of Rademaker et al. (US 5,397,312) and further in view of Harkins, Jr (US 2008/0287879).
Regarding claims 4-6, Solazzo in view of Rademaker discloses all the claimed subject matter as required in the claimed invention.  Solazzo discloses that the adapter 1 (as modified by Solazzo in view of Rademaker) is a syringe adapter.  Solazzo discloses that the dosing device 45 is a container, but does not specifically discloses that the dosing device (container) is a syringe; the dosing device comprises an ISO 594 standard Luer slip tip of a syringe; or an ISO 594 standard Luer Lock tip of a syringe.  Since the container 45 having cylindrical shape like a syringe, a person skilled in the art would recognize that the container 45 in Solazzo can be used as a syringe. 
Harkins discloses an adapter device system for injecting an active agent comprising: an adapter 50 (Figs. 5a-5b); a dosing device is a syringe (in Fig. 6) being connected with the adapter for injecting the agent; the dosing/syringe device is an ISO 594 standard Luer slip tip of a syringe (as required in claim 5); or the dosing/syringe device is an ISO 594 standard Luer Lock tip of a syringe (as required in claim 6).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to try to use a dosing device being as a syringe; wherein the dosing device including an ISO 594 standard Luer Slip/Lock tip of a syringe, as taught by Harkins, to improve the adapter device system in Solazzo in view of Rademaker, for enhancing of delivering an active agent into target area in a patient.
Response to Arguments
Applicant's arguments filed 06/08/21 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Solazzo does not disclose distal end having a rounded off tip-part; the sealing collar is in bowl like shape, but not a disk-like shape, as required in the claimed invention.  Meanwhile, the adapter in Rademaker discloses the missing structures in Solazzo such as: round off tip-part & sealing collar having a disk-like shape.   Solazzo discloses that the sealing collar 13 (flange 13) is adapted to prevent insertion of the device beyond the underside of the flange 13 (sealing collar), col. 2, lines 39-42.  In other words, the sealing collar 13 (flange) is used for limited insertion in depth of the adapter.  Similarly, a diameter in a stop plate 6 (or the disk-like shaped of the sealing collar) in Rademaker is used to limit the insertion depth of the holder, col. 3, lines 12-14.  Rademaker also discloses that a rounded off tip-part of the distal end of the adapter is for comforting or less fear during an insertion procedure. 
     	Since Solazzo and Rademaker are both from the same field of endeavor (e.g. introducing a drug substance in small cavity private area in a human, the purpose disclosed by Rademaker (providing a rounded off tip-part at a distal end of an application for comforting or less fear during an insertion procedure; providing a disk-like shape is for limiting the insertion depth of the holder/adapter) would have been recognized in the pertinent art of Rademaker.
Therefore, a person skilled in the art would recognize that modifying the device of Solazzo, with providing a round off tip-part, as taught by Rademaker, in order to provide a comfort to a patient during an insertion procedure, col. 3, lines 6-11; and providing a sealing collar formed in disk-like shape, as taught by Rademaker, for limiting the insertion depth of the holder/adapter, or correcting an insertion depth of the 

2) Applicant argues that the neither of the devices described in the cited Solazzo and Rademaker references is suitable for injecting agents into the bladder through the urethra of male or female patients by opening the sphincter using low pressure created by the special fit of the elastic and specially shaped sealing collar, to the external urethral orifice. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the device(s) is/are suitable for injecting agents into the bladder through the urethra of male or female patients by opening the sphincter using low pressure created by the special fit of the elastic and specially shaped sealing collar, to the external urethral orifice) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the device in Solazzo is applicable of using for introducing a fluid/substance into a male urethra.  Similarly, the device in Rademaker is applicable of using for introducing a fluid/substance into a private of male/female area. As discussed above, the structures in Rademaker such as: a distal rounded off-tip part for comforting insertion and the disk-like shape for limiting depth insertion are reasonable to have modified in the device of Solazzo. 

3) Applicant argues on pages 5-6 of the Remarks 06/08/21 that Harkins discloses for treatment of male erectile dysfunction, not of the balder of male and female patient through the urethra.
In response, it is a device claim and not method claim.  Solazzo in view of Rademaker does not disclose a dosing device including a structure ISO 594 standard Luer Lock tip of a syringe.  Meanwhile, Harkins discloses the missing structure that need to modify in Solazzo in view of Rademaker device.  For example: Harkins using a syringe (in Fig. 6) being connected to the adapter for introducing a drug into a target are into a patient.  Meanwhile, Solazzo discloses a container 45 being connected to the adapter 1 for introducing a drug into a target area, e.g. a male urethra.  It is noted that the container 45 in Solazzo 
It is noted that modification of Harkins into the Solazzo in view of Rademaker is not using for male erectile dysfunction, but for purpose of delivering a fluid/active agent into the target area via the adapter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783